[exhibit1025image2.jpg]




EXHIBIT 10.25
Separation and Release Agreement
Coach, Inc. and its subsidiaries (“Employer”) and GEBHARD RAINER (“Executive”)
enter into this Separation and Release Agreement (“Agreement”), which was
originally received by Executive on or before April 26, 2016, signed by
Executive on the date shown below Executive’s signature on the last page of this
Agreement and is effective eight days (8) after the date of execution by
Executive unless Executive revokes the Agreement before that date, for and in
consideration of the promises made among the parties and other good and valuable
consideration as follows:
1.Separation Date. Effective April 26, 2016, Executive’s employment shall
terminate (the “Separation Date”).
2.Payments.
(a)Provided Executive executes this Agreement following the Separation Date and
does not revoke this Agreement and returns it to Employer no later than June 10,
2016 subject to the terms of this Agreement:
(i)    Salary Continuation Payments. Employer will pay Executive severance pay
in the gross aggregate amount of $750,000.00 (Seven Hundred Fifty Thousand
Dollars) which is equal to twelve (12) months of Executive’s current base
salary, subject to the usual withholding required by law (the “Salary
Continuation Payments”). The Salary Continuation Payments will be paid pursuant
to and in accordance with the terms of the Coach, Inc. Severance Pay Plan for
Vice Presidents and Above, in monthly installments on Employer’s normal payroll
dates during the twelve (12) month period following the Separation Date (the
“Salary Continuation Period”). If Executive is eligible for and elects COBRA
continuation coverage, the premium charged Executive and his covered dependents,
if any, during the Salary Continuation Period shall be at the same rate charged
an active Executive of Employer for similar coverage. The premium for COBRA
continuation coverage after the end of the Salary Continuation Period shall be
entirely at Executive’s expense and may be different from the premium charged
during the Salary Continuation Period. Executive’s participation in the group
medical and dental plan of Employer shall terminate in accordance with the COBRA
continuation of coverage provisions under the group medical and dental plan of
Employer. Executive acknowledges that s/he understands the conditions under
which benefits may be forfeited and the conditions under which benefits may have
to be returned to Employer.
(ii)    One-time, Special Bonus Payment. If Employer’s active employees receive
FY 2016 bonuses under Employer’s Standards of Performance (“SOPS”) plan,
Employer will pay Executive a one-time, special bonus equivalent to the
pro-rated amount Executive would have received as a FY 2016 SOPS bonus based on
Executive’s actual salary earnings during FY 2016 and based on actual Employer
performance and an “achieved target” rating for Executive’s individual
performance for FY 2016 (the “Special Bonus Payment”). To the extent FY 2016
SOPS bonuses are paid to Employer’s active employees, the Special Bonus Payment
will be payable


20585v1

--------------------------------------------------------------------------------




to Executive, entirely in cash, on about the SOPS payout date for active
employees and will be subject to the usual withholdings required by law.
(iii)    Outplacement Services. Employer will provide Executive with
outplacement services through Crenshaw Associates, at the most senior level
offered, for a period of up to twelve (12) months after the Separation Date.
(b)Executive Benefits. Executive’s participation in the executive benefit plans
available to the executives of Employer shall cease as of the Separation Date.
Executive shall have the right, however, at Executive’s expense, to exercise
such conversion privileges as may be available under such plans. Employer shall
cease paying premiums for the individual universal life insurance policy
provided to Executive under the Executive Life Insurance Plan as of the
Separation Date; however, Executive may, at Executive’s election, keep the
policy in effect after the Separation Date by paying the premiums as they come
due. Executive will be entitled to fulfillment of any matching grant obligations
under Employer’s Matching Grants Program with respect to commitments made by
Executive prior to the Separation Date.
(c)Executive acknowledges and agrees that, other than any items specifically set
forth in this Agreement, Executive is not and will not be due any other
compensation, including, but not limited to, compensation for unpaid salary
(except for amounts unpaid and owing for Executive’s employment with Employer
and its affiliates prior to the Separation Date), unpaid bonus and severance
from Employer or any of its affiliates, and as of and after the Separation Date,
except as provided herein, Executive will not be eligible to participate in any
of the benefit plans of Employer or any of its affiliates, including, without
limitation, Employer’s 401(k) Savings Plan, Employer’s Executive Deferred
Compensation Plan, business travel accident insurance, accidental death &
dismemberment, and short-term and group long-term disability insurance.
Executive will be entitled to receive benefits which are vested and accrued
prior to the Separation Date pursuant to the executive benefit plans of
Employer. Employer shall promptly reimburse Executive for business expenses
incurred in the ordinary course of Executive’s employment on or before the
Separation Date, but not previously reimbursed, provided Employer’s policies of
documentation and approval are satisfied.
(d)The payments received in this Paragraph 2 are adequate and sufficient for
entering into this Agreement and include benefits to which Executive is not
otherwise entitled.
3.Equity.
(a)Provided Executive executes this Agreement following the Separation Date and
does not revoke this Agreement and returns it to Employer no later than June 10,
2016, subject to the terms of this Agreement:
(i)    Annual Option and RSU Awards: During the Salary Continuation Period,
Executive’s stock options and annual RSUs shall continue to vest in accordance
with the terms and conditions of the grant agreements in force between Employer
and Executive, and the last day on which any vested stock options may be
exercised is the earlier of (x) the expiration date as defined in the applicable
stock option agreement, or (y) ninety (90) days after the last day of
Executive’s Salary Continuation Period. Stock options and RSUs that are not
vested as of the last day of the Salary Continuation Period shall be forfeited.


-2-

--------------------------------------------------------------------------------




(ii)    Annual PRSU Awards. A pro-rata portion of each of Executive’s annual
PRSU awards, determined based on the number of days elapsed from the first day
of the applicable performance period though the last day of the Salary
Continuation Period, shall become vested on the vesting date set forth in the
applicable award agreement, based on actual achievement of the performance goals
set forth in the applicable award agreement, and shall be settled in accordance
with the terms of the applicable award agreement.
(iii)    Special PRSU Award. Executive’s special PRSU award granted in
connection with Executive’s commencement of employment with Employer shall
become 100% vested on the vesting date set forth in the applicable award
agreement, based on actual achievement of the performance goals set forth in the
applicable award agreement, and shall be settled in accordance with the terms of
the applicable award agreement.
(b)All other unvested equity shall forfeit on the Separation Date.
4.Release. Executive, for her/himself, Executive’s successors, admin-istra-tors,
heirs, executors and assigns, hereby fully releases, waives and forever
discharges Employer, any affiliated company or subsidiary, their predecessors,
successors, affiliates, assigns, shareholders, directors, officers, agents,
attorneys, and employees, both individually and in their corporate capacities,
whether past, present, or future (the “Released Parties”), from any and all
actions, suits, debts, demands, damages, claims, judgments, or liabilities of
any nature, including costs and attorneys’ fees, whether known or unknown,
including, but not limited to, all claims arising out of Executive’s employment
with or separation from any of the Released Parties, such as (by way of example
only) any claim for bonus, severance, or other benefits apart from the benefits
stated herein; breach of contract; wrongful discharge; impairment of economic
opportunity; any claim under common-law or at equity; any tort; claims for
reimbursements; claims for commissions; or claims for employment discrimination
under any state, federal and local law, statute, or regulation or claims related
to any other restriction or the right to terminate employment, including without
limitation, Title VII of the Civil Rights Act of 1964, as amended; the Equal Pay
Act, as amended; the Americans with Disabilities Act of 1990, as amended; the
Age Discrimination in Employment Act, as amended; the Family and Medical Leave
Act of 1993, as amended; the Employee Retirement Income Security Act (excluding
claims for accrued, vested benefits under any employee benefit or pension plan
for Employer subject to the terms and conditions of such plan and applicable
law); the Fair Credit Reporting Act; the anti-retaliation provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act; Title VII of the
Sarbanes-Oxley Act of 2002, as amended; the Occupational Safety and Health Act,
as amended; Sections 1982 through 1988 of the Title 42 of the U.S. Code, as
amended; Section 806 of the Corporate and Criminal Fraud Accountability Act of
2002; the Genetic Information and Non-Disclosure Act; and corresponding state
and local anti-discrimination laws, as applicable, including but not limited to
the human rights, civil rights, employment anti-discrimination laws,
whistleblower, equal pay, disability and family and medical leave laws of the
State of New York and/or the City of New York, as amended. Nothing herein shall
release any party from any obligation under this Agreement or any right
Executive may have from the Employer for indemnification and related directors
and officers liability insurance coverage. Executive acknowledges and agrees
that this release and the covenant not to sue set forth in Paragraph 5 are
essential and material terms of this Agreement and that, without such release
and covenant not to


-3-

--------------------------------------------------------------------------------




sue, no agreement would have been reached by the parties and no benefits would
have been paid. Executive understands and acknowledges the significance and
consequences of this release and this Agreement.
(a)EXECUTIVE SPECIFICALLY WAIVES AND RELEASES EMPLOYER FROM ALL CLAIMS EXECUTIVE
MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT REGARDING CLAIMS OR
RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS
AMENDED, 29 U.S.C. 621 (“ADEA”) AND THE OLDER WORKERS BENEFIT PROTECTION ACT.
THIS PARAGRAPH DOES NOT WAIVE RIGHTS OR CLAIMS THAT MAY ARISE UNDER THE ADEA
AFTER THE DATE EXECUTIVE SIGNS THIS AGREEMENT.
(i)    EXECUTIVE AGREES THAT THIS AGREEMENT PROVIDES BENEFITS TO WHICH EXECUTIVE
IS NOT OTHERWISE ENTITLED, AND THAT EMPLOYER HAS ADVISED EXECUTIVE TO CONSULT AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.
(ii)    EXECUTIVE HAS BEEN PROVIDED FORTY-FIVE (45) DAYS WITHIN WHICH TO
CONSIDER WHETHER EXECUTIVE SHOULD SIGN THIS AGREEMENT AND WAIVE AND RELEASE ALL
CLAIMS AND RIGHTS ARISING UNDER THE ADEA. ANY MODIFICATIONS TO THIS AGREEMENT,
MATERIAL OR OTHERWISE, DO NOT RE-START THE 45-DAY CONSIDERATION PERIOD.
(iii)    EXECUTIVE SHALL HAVE SEVEN (7) DAYS WITHIN WHICH TO REVOKE THIS
AGREEMENT AFTER ITS EXECUTION BY EXECUTIVE AND THIS AGREEMENT SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THAT REVOCATION PERIOD HAS EXPIRED. ANY
REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED IN WRITING TO EMPLOYER’S GENERAL
COUNSEL AT 516 WEST 34TH STREET, NEW YORK, NY 10001.
(b)IN THE EVENT EXECUTIVE RETAINS ANY AMOUNT PAID UNDER THIS AGREEMENT AND LATER
ASSERTS OR FILES A CLAIM, CHARGE, COMPLAINT, OR ACTION AND OBTAINS A JUDGMENT,
IT IS THE INTENT OF THE PARTIES THAT ALL PAYMENTS MADE TO EXECUTIVE HEREUNDER
SHALL BE OFFSET AGAINST ANY JUDGMENT EXECUTIVE OBTAINS.
(c)EXECUTIVE’S TERMINATION IS IN CONNECTION WITH A GROUP TERMINATION PROGRAM.
ACCORDINGLY, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN INFORMED IN WRITING
OF THE AGES AND JOB CLASSIFICATIONS OF THE GROUP OF EMPLOYEES THAT ARE BEING
TERMINATED IN CONNECTION WITH THE GROUP TERMINATION PROGRAM AND THE AGES OF
EMPLOYEES IN THE SAME DECISIONAL UNIT THAT ARE NOT COVERED BY SUCH PROGRAM, AS
REQUIRED BY 29 U.S.C. SECTION 626(f)(1)(H). See Exhibit A, Attached hereto. THE
ELIGIBILITY FACTORS FOR THIS PROGRAM ARE AS FOLLOWS: EXECUTIVE IS A CURRENT
COACH, INC. EMPLOYEE WORKING IN COACH, INC.’S NEW


-4-

--------------------------------------------------------------------------------




YORK FACILITY AND SELECTED FOR A LAYOFF BECAUSE OF A GROUP LAYOFF COMMENCING
APRIL 26, 2016.
5.Covenant Not to Sue. To the maximum extent permitted by law, Executive
covenants not to sue or institute or cause to be instituted any action in any
federal, state, or local agency or court against any of the Released Parties,
including but not limited to any of the claims released in Paragraph 4 of this
Agreement. In the event of Executive’s breach of the terms of this Agreement,
without prejudice to Employer’s other rights and remedies available at law or in
equity, except as prohibited by law, Executive shall be liable for all costs and
expenses (including, without limitation, reasonable attorney’s fees and legal
expenses) incurred by Employer as a result of such breach. Nothing herein shall
prevent Executive or Employer from instituting any action required to enforce
the terms of this Agreement or to determine the validity of this Agreement.
6.EEOC, NLRB, SEC and Governmental Agencies. Notwithstanding the provisions of
Paragraph 5, above, or any other provision of this Agreement, nothing in this
Agreement is intended to or shall preclude Executive from filing a complaint
and/or charge with the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Securities and Exchange Commission, or any other
appropriate federal, state, or local government agency, or preclude Executive
from cooperating with any such agency in any investigation. Executive, however,
shall not accept or receive any relief, recovery, or monies in connection with
any complaint or charge brought against Employer, without regard as to who
brought any said complaint or charge. In addition, nothing herein shall be
construed to prevent Executive from enforcing any rights Executive may have
under the Employee Retirement Income Security Act of 1974, commonly known as
ERISA.
7.Confidentiality. At all times hereafter, Executive will maintain the
confidentiality of all information in whatever form concerning Employer or any
of its affiliates relating to its or their businesses, customers, finances,
strategic or other plans, marketing, Executives, trade practices, trade secrets,
know-how or other matters which are not generally known outside Employer, and
Executive will not, directly or indirectly, make any disclosure thereof to
anyone, or make any use thereof, on his own behalf or on behalf of any third
party, unless specifically requested by or agreed to in writing by an executive
officer of Employer, or as otherwise required by law or applicable regulation.
In addition, although the parties recognize that the terms of this Agreement may
be made public to the extent required by law, Executive agrees that, except as
required by law or regulation, s/he will not comment or discuss publicly
(including, without limitation, with any member of the media) the terms of
Executive’s employment severance (including, without limitation, the terms of
this Agreement), except with Executive’s attorneys, immediate family and
financial advisors, and to the extent necessary to enforce the terms and
conditions of this Agreement or as otherwise required by law, or pursuant to a
valid subpoena, discovery notice, demand or request, or Court order or process.
Nothing herein shall prohibit the Executive from sharing the terms of any
post-employment restriction with any prospective future employer or search
personnel.
In the event that Executive breaches this Paragraph 7, Executive shall be
required to reimburse Employer the full amount of any Salary Continuation
Payments and any Special Bonus Payment received under this Agreement and shall
forfeit any remaining unpaid Salary Continuation Payments and any remaining
Special Bonus Payment. In addition, Employer shall be entitled to


-5-

--------------------------------------------------------------------------------




preliminarily or permanently enjoin Executive from violating this Paragraph 7 in
order to prevent the continuation of such harm and to recover all damages and
other remedies to which it is entitled under the law.
8. Return of Company Property. On or before the Separation Date Executive will
return to Employer all reports, files, memoranda, records, computer equipment
and software, credit cards, cardkey passes, door and file keys, computer access
codes or disks and instructional manuals, and other physical or personal
property which s/he received or prepared or helped prepare in connection with
his/her employment with Employer, its subsidiaries and affiliates, and Executive
will not retain any copies, duplicates, reproductions or excerpts thereof.
Nothing herein shall prevent Executive from retaining documents specifically
relating to the terms of his employment or compensation.
9.Non-Disparagement. Executive agrees to refrain from making public or private
comments or taking any actions which disparage, or are disparaging, derogatory
or negative about the business of Employer, or the products, policies or
decisions of Employer, or any present or former officers, directors or
executives of Employer or any of its operating divisions, subsidiaries or
affiliates. Employer shall instruct its executive officers to refrain from
making public or private comments or taking any actions which disparage, or are
disparaging, derogatory or negative about Executive. In the event that Executive
breaches this Paragraph 9, Executive shall be required to reimburse Employer the
full amount of any Salary Continuation Payments and any Special Bonus Payment
received under this Agreement and shall forfeit any remaining unpaid Salary
Continuation Payments and any remaining Special Bonus Payment. In addition,
Employer shall be entitled to preliminarily or permanently enjoin Executive from
violating this Paragraph 9 in order to prevent the continuation of such harm and
to recover all damages and other remedies to which it is entitled under the law.
10.Non-Solicitation. In consideration for receiving the payments called for
hereunder, Executive agrees that at all times until April 26, 2017, Executive
shall not, without the prior written consent of Employer, alone, or in
association with others, solicit on behalf of Executive, or any other person,
firm, corporation or entity, any employee of Employer, or any of its operating
divisions, subsidiaries or affiliates, for employment, consulting or other
independent contractor arrangements. For purposes of this Agreement and to avoid
any ambiguity, Employer and Executive agree that it will be a rebuttable
presumption that Executive solicited an employee of Employer if such employee
commences employment for or on behalf of Executive prior to April 26, 2017.
Executive acknowledges that compliance with this Paragraph 10 is necessary to
protect the business and good will of Employer and that a breach of any of these
provisions will irreparably and continually damage Employer, for which money
damages may not be adequate. Accordingly, in the event that Executive breaches
this Paragraph 10, Executive shall be required to reimburse Employer the full
amount of any Salary Continuation Payments and any Special Bonus Payment
received under this Agreement and shall forfeit any remaining unpaid Salary
Continuation Payments and any remaining Special Bonus Payment. In addition,
Employer shall be entitled to preliminarily or permanently enjoin Executive from
violating this Paragraph 10 in order to prevent the continuation of such harm
and to recover all damages and other remedies to which it is entitled under the
law.
11.Ineligible for Rehire. Executive recognizes and acknowledges that, to the
full extent permitted by law, he/she is not eligible for employment by Employer
and acknowledges and agrees that Employer has no obligation, now or at any time
in the future, to rehire, retain, or re-employ


-6-

--------------------------------------------------------------------------------




Executive in any capacity, or consider any application by Executive for
employment or retention. Executive further agrees not to apply for employment
with Employer or its subsidiaries or affiliates. In the event Executive does
apply for employment with Employer or its subsidiaries or affiliates, Executive
hereby acknowledges and agrees that the denial of any such application is
permissible and is not and will not be considered to be discriminatory or
retaliatory. Executive further acknowledges that such agreement constitutes a
material inducement for Employer to enter into this Agreement.
12.Neutral Reference. Employer will provide references for Executive consistent
with its neutral reference policy, which is to confirm Executive’s dates of
employment with Employer and title during the period of employment. Employer’s
outside vendor “The Work Number” provides employment verifications.  A
prospective employer can access The Work Number by calling 1-800-367-2884 or via
the Web at: http://www.theworknumber.com.  Coach’s Employer Code is: 11194.
13.Future Employment. Executive shall be restricted from counseling, advising,
becoming employed by, or providing any and all services to a competitor of
Employer during the Salary Continuation Period. Executive acknowledges that
compliance with this Paragraph 13 is necessary to protect the business and good
will of Employer and that a breach of any of these provisions will irreparably
and continually damage Employer, for which money damages may not be adequate.
Accordingly, in the event that Executive breaches this Paragraph 13, Executive
shall forfeit any remaining unpaid Salary Continuation Payments and any
remaining Special Bonus Payment. In addition, Employer shall be entitled to
preliminarily or permanently enjoin Executive from violating this Paragraph 13
in order to prevent the continuation of such harm. For the purposes of this
provision, “competitors” include the following companies together with their
respective subsidiaries, parent entities and all other affiliates: Burberry
Group PLC; Cole Hahn LLC; Diane Von Furstenberg Studio L.P.; Fast Retailing Co.,
Ltd.; Fung Group; GAP, Inc.; Kering; J. Crew Group, Inc.; Kate Spade & Company;
L Brands, Inc.; LVMH Moet Hennessy Louis Vuitton SA; Michael Kors Holdings
Limited.; Prada, S.p.A.; Proenza Schouler LLC; PVH Corp.; rag & bone, Inc.;
Ralph Lauren Corporation; Tory Burch LLC; Tumi Holdings, Inc.; and VF
Corporation. Any requests for exceptions to these restrictions and Employer’s
ability to seek injunctive relief shall be made in writing to Employer’s Global
Head of Human Resources. Following receipt of such request, Employer hereby
reserves the right, in its sole discretion, to grant such exception and forego
the right to seek injunctive relief. Such decision by Employer shall not, in any
way, effect any other right Employer has pursuant to this Agreement, and all
such rights are hereby explicitly reserved.
14.Information/Privacy Obligations. In addition to the obligations set forth
above, Executive shall not retain, copy, transfer or otherwise obtain, use, hold
or possess any information whatsoever that resides on Employer’s premises,
databases, electronic servers and/or storage devices/facilities, including any
and all information that Executive had access to as a result of being employed
by Employer, whether in electronic or hard copy format, but not inclusive of
documents that relate specifically to Executive’s compensation and terms of
employment. Notwithstanding this requirement, Executive may make a copy and
maintain, but shall not delete from Employer’s systems, Executive’s Outlook
Contacts and Executive’s Outlook Calendar. Executive may also take possession of
Executive’s own personal items (i.e., family photos and family
records/documents). In the event that Executive breaches this Paragraph 14,
Executive shall be required to reimburse Employer the full amount of any Salary
Continuation Payments and any Special Bonus


-7-

--------------------------------------------------------------------------------




Payment received under this Agreement and shall forfeit any remaining unpaid
Salary Continuation Payments and any remaining Special Bonus Payment. In
addition, Employer shall be entitled to preliminarily or permanently enjoin
Executive from violating this Paragraph 14 in order to prevent the continuation
of such harm and to recover all damages and other remedies to which it is
entitled under law.
15.Future Cooperation.   In further consideration of Executive’s agreement to
the terms contained herein, Executive agrees to cooperate and provide all
responsive information to Employer’s reasonable requests concerning any
investigation, litigation, or any other matter which relates to any fact or
circumstance known to Executive during his or her employment with Employer.   
Executive agrees to respond to Employer’s request for cooperation and assistance
within three (3) business days of any such request, or as soon thereafter as is
reasonably practicable, and any such cooperation shall be scheduled, to the
extent possible, in conjunction with Executive. Executive shall be reimbursed
for all out of pocket expenses incurred in such cooperation.  Executive
acknowledges that he or she is not entitled to further compensation or
consideration from Employer for such cooperation or assistance.
16.Executive’s Understanding. Executive acknowledges by signing this Agreement
that Executive has read and understands this document, that Executive has
conferred with or had opportunity to confer with attorneys regarding the terms
and meaning of this Agreement, that Executive has had sufficient time to
consider the terms provided for in this Agreement, that no representations or
inducements have been made to Executive except as set forth herein, and that
Executive has signed the same KNOWINGLY AND VOLUNTARILY.
17.Provisions. It is intended that the provisions of this Agreement shall be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. The provisions of
this Agreement shall be construed in accordance with the internal laws of the
State of New York notwithstanding any conflict of laws provisions. In the event
that any paragraph, subparagraph or provision of this Agreement shall be
determined to be partially contrary to governing law or otherwise partially
unenforceable, the paragraph, subparagraph, or provision and this Agreement
shall be enforced to the maximum extent permitted by law, and if any paragraph,
subparagraph, or provision of this Agreement shall be determined to be totally
contrary to governing law or otherwise totally unenforceable, the paragraph,
subparagraph, or provision shall be severed and disregarded and the remainder of
this Agreement shall be enforced to the maximum extent permitted by law.
18.Non-Admission of Liability. Neither this Agreement nor performance hereunder
constitutes an admission by any of the Released Parties of any violation of any
federal, state, or local law, regulation, common-law, breach of any contract, or
any other wrongdoing of any type. The Released Parties specifically deny that
they or any of their officers, directors or employees engaged in any wrongdoing
concerning Executive.
19.Section 409A.
(a)This Agreement (and all payments and benefits under this Agreement) is
intended to comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and other
interpretive guidance thereunder (collectively, “Section 409A”), and shall be
construed and interpreted in accordance with such intent. To the extent that any
amount payable pursuant to this Agreement is subject to Code Section


-8-

--------------------------------------------------------------------------------




409A, it shall be paid in a manner that will comply therewith, including
proposed, temporary or final regulations or any other guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect to
Section 409A (the “Guidance”); provided, however, that nothing hereunder shall
(i) guarantee that the payments will not be subject to taxes, interest and
penalties under Section 409A; (ii) entitle Executive to a reimbursement on any
tax liability incurred in connection with payments provided hereunder; or (iii)
transfer any liability from Executive or any other individual to Employer or any
of its affiliates, employees or agents pursuant to the terms of this Agreement
or otherwise. In the event that any provision of this Agreement would fail to
satisfy the requirements of Section 409A and the Guidance, Employer shall be
permitted to reform this Agreement to maintain to the maximum extent practicable
the original intent thereof without violating the requirements of Section 409A
or the Guidance.
(b)Each payment made under this Agreement (including each separate installment
payment in the case of a series of installment payments) shall be deemed to be a
separate payment for purposes of Section 409A. Amounts payable under this
Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the Treasury Regulations 1.409A-1(b)(4)
(“short terms deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraphs (iii)) and other applicable provisions of Section
409A.
20.Overpayments, Employee Reimbursements and Return of Company Property.
(a)Executive agrees to repay any overpayment of Salary Continuation Payments,
other severance, or other amount miscalculated hereunder to which Executive is
not expressly entitled under the terms of this Agreement (“Severance
Overpayment”). Executive expressly agrees that Employer may reconcile or set off
any Severance Overpayments against any remaining unpaid Salary Continuation
Payments or other severance pay, due under this Agreement.
(b)Executive further agrees that if Executive does not return all Employer
property or reimburse Employer for all personal expenses charged to Employer
within 7 days of executing this Agreement, then Employer may reconcile or set
off the value of the property or the amount of the personal charges against any
remaining unpaid Salary Continuation Payments, other severance, or other amount
due hereunder. For purposes of this paragraph, the value of any Employer
property shall be determined by Employer in its sole discretion.
[signature page follows]


-9-

--------------------------------------------------------------------------------






In witness whereof, the parties hereto have executed and delivered this
Agreement.


COACH, INC.


_/s/_Sarah Dunn_________________________
Sarah Dunn
Global Human Resources Officer


Date: _6/7/16____________________________


Accepted and agreed to.


EXECUTIVE


_/s/ Gebhard Rainer________________________
Gebhard Rainer


Date: _5/31/16____________________________




-10-